Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/804,573 ROTATABLE LOCKDOWN MERCHANDISE SECURITY APPARATUS filed on 2/28/2020.  Claims 1-13 and 15-20 are pending.  This Final Office Action is in response to applicant’s reply dated 12/22/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1-4, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8998048 to Wu.
With regards to claim 1, the patent to Wu teaches a device having a cradle assembly comprising a base plate (10) and a plurality of plates (40, 21) slidably engaged with the base plate, each plate of the plurality of plates comprising an arm (41, 23) to engage a respective side of the product; and a post (2) supporting the cradle assembly, the post comprising first (inside portion of hinge near 52) and second sections (outside portion of hinge), one of the first and second sections being fixedly connected to the base plate, the other of the first and second sections being allowed to rotate relative to the one of the first and second sections fixedly connected to the base plate; wherein the first section comprises a projection (cylindrical hinge om Figure 2 at 52)  the second section comprises a guide in which the projection is disposed to control rotation of the first and second sections relative to one another and re-orient the cradle assembly; and the first and second sections are cylindrical.
With regards to claim 2, Wu teaches wherein the projection comprises a pin, the pin defining an axis of the rotation; and the guide comprises a hole in the second section in which the pin is disposed.
With regards to claims 3 and 19, Wu teaches wherein the pin comprises a threaded bolt (See Figure 2).
With regards to claim 4, Wu teaches that the projection comprises a stud; and the guide comprises a channel in the second section in which the stud travels during the rotation.
With regards to claim 15, Wu teaches a cradle assembly comprising a base plate and a plurality of plates slidably engaged with the base plate, each plate of the plurality of plates comprising an arm to engage a respective side of the product; and a post supporting the cradle assembly, the post comprising first and second sections, the first section being allowed to rotate relative to the second section, the second section being fixedly connected to the base plate; wherein the first section comprises a pin and a projection; the second section comprises a hole in which the pin is disposed to define an axis of rotation of the first and second sections relative to one another for re-orientation of the cradle assembly; the second section comprises a guide in which the projection is disposed to limit the rotation; and the first and second sections are cylindrical.
	 

Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 8998048 to Wu.
With regards to claim 10, Huang teaches that the second section is connectedly
attached to the base plate however it would be obvious to one of ordinary skill in the art
to have used any suitable method of attachment such as welding because welding is a
strong and suitable method of attachment.

Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Allowable Subject Matter
Claims 5-9, 11-13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5, the prior art does not teach the projection is a first projection of a plurality of projections of the first section; the guide is a first guide of a plurality of guides of the second section; and each projection of the plurality of projections is disposed in a respective guide of the plurality of guides to control the rotation.
With regards to claim 9 and 16, the piror art does not teach wherein the second section comprises an end cap in which the guide is formed.
With regards to claims 11, 12 and 20, the reasons for allowance are clear from the record. 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/21/22